Citation Nr: 1007461	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-39 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of nonservice-
connected pension benefits in the stated amount of $5,440.00, 
to include the question of whether the overpayment was 
properly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1961 and from November 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 decision by the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Regional Office (RO) above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating action dated September 2005, the RO in Nashville, 
TN, granted entitlement to nonservice-connected pension 
benefits, effective from April 26, 2005, with payment 
beginning in May 2005.  

Under 38 C.F.R. § 3.666, if any individual to or for whom 
pension is being paid under a public or private law 
administered by the Department of Veterans Affairs is 
imprisoned in a Federal, State, or local penal institution as 
the result of conviction of a felony or misdemeanor, such 
pension payments will be discontinued effective on the 61st 
day of imprisonment following conviction.  

In October 2006, VA received information that the Veteran was 
incarcerated on April 18, 2006 for a felony offense.  As 
such, the Pension Maintenance Center at the RO in Milwaukee, 
WI (hereinafter PMC), sent the Veteran a letter proposing to 
terminate his pension benefits, effective June 17, 2006.  The 
Veteran was informed that the proposed termination would 
result in an overpayment of benefits but that he could avoid 
the termination by submitting evidence showing he was 
incarcerated for less than 60 days.  The Veteran did not 
submit any such evidence and, in December 2006, VA sent the 
Veteran a letter informing him that his pension benefits were 
terminated, effective June 17, 2006, the 61st day of 
imprisonment.  

In January 2007, VA informed the Veteran that the change in 
his benefits resulted in him being paid $1,779.87 more than 
he was entitled to receive.  

In November 2006, VA received information that a warrant had 
been issued for the Veteran's arrest on May 22, 1997, for 
violation of parole, and the Veteran had been arrested on 
March 20, 2006.  In this regard, pension is not payable on 
behalf of a veteran for any period during which he or she is 
a fugitive felon.  A fugitive felon is defined as a person 
who is a fugitive by reason of (i) fleeing to avoid 
prosecution, or custody or confinement after conviction for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees; or (ii) violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law.  See 38 C.F.R. § 3.666(e)(1), (2).  

As such, the PMC sent the Veteran a letter informing him of 
the law regarding fugitive felons and that he could submit 
evidence showing the warrant had been cleared.  The letter 
also informed the Veteran that termination of his pension 
benefits was proposed, effective May 1, 2005, if the 
requested evidence was not submitted within 60 days of the 
date of the letter, which would result in an overpayment of 
benefits.  The Veteran did not submit the requested 
information and, in February 2007, the RO sent him a letter 
advising that his pension benefits had been terminated, 
effective May 1, 2005, the day the Veteran's pension payments 
began.  

Later in February 2007, VA sent the Veteran a letter 
informing him that he had pension indebtedness in the amount 
of $5,988.  

In March 2007, the Veteran submitted a statement to the PMC 
that was accepted as a request for waiver of the overpayment 
but, in April 2007, the PMC denied the Veteran's request for 
a waiver.  The PMC informed the Veteran that his first debt 
of $1,779.87 was created in December 2006, for the period of 
June 17, 2006 through December 31, 2006, and that his second 
debt of $4,208.13 was created in February 2007, for the 
period of May 1, 2005 through June 17, 2006, which created a 
total debt of $5, 988.00.  

The Veteran submitted a notice of disagreement as to the 
waiver denial and the amount of the overpayment.  In his 
notice of disagreement, the Veteran informed the PMC that he 
was arrested on March 20, 2006 and stated that he did not 
receive $5,988.00 from VA.  

Because the Veteran submitted evidence showing that the 
warrant was cleared on March 20, 2006, the day he was 
arrested, the PMC sent the Veteran a letter informing him 
that his pension benefits were restarted effective March 20, 
2006 and would continue until the 61st day of incarceration, 
May 19, 2006.  See May 2007 letter.  The PMC later noted that 
the 61st day following March 20, 2006 was May 20, 2006.  

In December 2007, the Veteran perfected his appeal to the 
Board by submitting a VA Form 9.  Subsequently, the PMC sent 
the Veteran statements of the case (SOC) that indicated his 
overpayment amount now totaled $5,440.00.  Indeed, a November 
2007 SOC reflects that an overpayment of $3,660.13 was 
created during the period of May 1, 2005 through March 19, 
2006, due to his fugitive felon status, and that a second 
overpayment of $1,779.87 was created during the period of 
June 17, 2006 through December 31, 2006, due to him being 
incarcerated for a felony.  

Review of the record reveals that the time periods and 
payment amounts used to calculate the overpayment amounts may 
be incorrect, and, thus, an accounting or audit is needed to 
determine the correct amount of benefits that were overpaid 
the Veteran.  

Because the Veteran had an outstanding warrant at the time 
pension benefits were granted, he was not entitled to receive 
nonservice-connected pension benefits until the warrant was 
cleared.  See 38 C.F.R. § 3.666(e).  As such, the first 
overpayment was created for the time period of May 1, 2005, 
the date pension benefits were first awarded, through March 
19, 2006, the day before he was arrested and the warrant 
cleared.  

The September 2005 rating decision reflects that the Veteran 
was entitled to receive $846 for May 2005 and $262 beginning 
in June 2005 due to a change in his income.  In January 2006, 
the Veteran was entitled to receive $274, based on a cost-of-
living increase.  The report of payment history included in 
the record reveals the Veteran was sent a check for $1894 in 
October 2005, checks for $262 in November and December 2005, 
and checks for $274 in late December 2005 (for January 2006) 
and March 2006.  The evidence shows the Veteran's February 
2006 payment was used to pay a debt at the VA Medical Center 
in Nashville, TN.  

Given the overpayment amount reported by the PMC in the SOC, 
it does not appear that either the amounts the Veteran was 
entitled to receive or the amounts he actually received from 
May 1, 2005 to March 19, 2006, were used to calculate the 
overpayment amount.  

Because the Veteran was arrested and incarcerated for 
violation of parole, he was considered a convicted felon from 
the date of arrest on March 20, 2006.  As such, the second 
overpayment was created for the time period of May 20, 2006, 
the 61st day following his arrest and "conviction," through 
December 31, 2006, the last day for which the Veteran 
received pension benefits.  The evidentiary record does not 
contain a report of payment history which documents the 
payments the Veteran received from VA.  

Given the apparent discrepancy in the time periods and 
payment amounts used to calculate the Veteran's overpayment 
amount, the Board finds that a remand is necessary to obtain 
an accounting/audit of the time periods and payments issued 
to the Veteran that are the basis of the overpayment of 
pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.	Set forth a written paid and due audit 
of the Veteran's pension account for 
the period of May 1, 2005 to December 
31, 2006.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the Veteran, as well 
as the amounts to which he was properly 
entitled.  The audit should include the 
amount of overpayment, if any, that may 
have been repaid by the Veteran.  The 
audit should also indicate if the 
payments were used to offset another 
unassociated debt and identify and 
pertinet months and amounts.  A copy of 
the written audit must be associated 
with the claims file and a copy 
provided to the Veteran and his 
representative.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


